DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
in claims 4, 12 and 19, the limitation “3D elements” should be amended to “3D volume elements”, to enhance the clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 10, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7 and 15 recite a limitation “the generated part” which lacks antecedent basis. The part has not been generated so there is no “generated part”. For continuing examination purpose, this limitation has been construed as “the 
Claims 10 and 18 recite a limitation “wherein the plurality of desired AM print parameter sets is an existing library of parameters” which causes confusion. The AM print parameter sets are not an library of parameters, but instead include an library of parameters. For continuing examination purpose, this limitation has been construed as “wherein the plurality of desired AM print parameter sets [[is]] include an existing library of parameters”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of patent No. 11,181,888 B2 (hereinafter as “Pat_888”) in view of Woytowitz (US 2020/0156323 A1, hereinafter as “Woytowitz”). 
Table has been created below to compare claims 1 of the instant application and claim 1 of the Pat_888.
Instant application 
Pat_888
 1.	A method comprising:


determining, using a processor, a representation of a model of a part as a plurality of discrete three-dimensional (3D) volume elements, the part including a plurality of regions;




determining, using the processor, a material property value to assign to each of the plurality of 3D volume elements, wherein the material property values assigned to the plurality of 3D volume elements are classified into a predetermined number of bins that correspond to a plurality of different additive manufacturing (AM) print parameter sets;


generating, using the processor, a plurality of transfer functions to determine relationships between the material property values assigned to the plurality of 3D volume elements and a plurality of desired AM print parameter sets;


automatically determining, using the processor and based on the plurality of transfer functions, an assignment of one of the plurality of different AM print parameter sets to each of the plurality of 3D volume elements; and



















validating, using the processor, the determined assignments of the plurality of different AM print parameter sets for the plurality of 3D volume elements based on the plurality of transfer functions.
		







1. A method comprising:
executing, by a processor, a load analysis on a model of a part to emulate a load on each of a plurality of regions of the part;
determining, by the processor, a representation of the model of the part as a plurality of discrete three-dimensional (3D) volume elements;

adjusting, by the processor, sizes of the plurality of 3D volume elements based on a desired level of granularity;

determining, by the processor and based on an output of the load analysis, a material property value to assign to each of the plurality of 3D volume elements, wherein the material property values assigned to the plurality of 3D volume elements are classified into a predetermined number of bins that correspond to a plurality of different additive manufacturing (AM) print parameter sets;










automatically determining, by the processor and based on the material property value assigned to each of the plurality of 3D volume elements, an assignment of one of the plurality of different AM print parameter sets to each of the plurality of 3D volume elements;

saving a record of the determined assignments of the plurality of AM print parameter sets to each of the plurality of 3D volume elements;
transmitting the record of the determined assignments of the plurality of different AM print parameter sets to each of the plurality of 3D volume elements to an AM controller, the AM controller to control an AM system to generate the part based on the model of the part and the determined assignments of the plurality of different AM print parameter sets to each of the plurality of 3D volume elements, the generated part to be built with the determined assignments of the plurality of different AM print parameter sets in a single build;

validating the determined assignments of the plurality of different AM print parameter sets for the plurality of 3D volume elements; and



adjusting, in response to at least one of the determined assignments of the plurality of different AM print parameter sets for the plurality of 3D volume elements not being valid, the AM print parameter sets for at least one of the plurality of 3D volume elements during the single build.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 1 of Pat_888 teaches all the limitations of claim 1 of the instant application except a plurality of transfer functions to determine relationships between the material property values assigned to the plurality of 3D volume elements and a plurality of desired AM print parameter sets. However, Woytowitz teaches in [0055]: “At operation 103, the tool path may be generated based on structural strength information of the object to be printed derived from the input model, FEA analysis and/or topology of the object based on initial topology optimization. The toolpath can be generated through additive FEA and further optimized at operation 104. At a first iteration, the tool path generated by operation 103 may be an initial tool path. At operation 104, the initial tool path may be optimized by varying one or more toolpath parameters such as a raster angle of a layer, an infill density, a layer orientation, a perimeter thickness, a thickness of layer, or other geometric parameters, and/or fiber orientation to yield the tool path for the 3D-printer for printing the 3D object ….one or more parameters of the tool path may be adjusted based at least in part on adjusting strain-energy density across a plurality of regions of the 3D object or the model of the 3D object”. This teaches to generate tool path parameters based on the strain-energy density for the plurality of regions. This inherently teaches to generate relationships/(transfer functions) between the strain-energy density values assigned to the plurality of 3D volume elements and the desired corresponding tool path parameter sets. It would have been obvious to one of ordinary skill in the art, at the time of invention, to have modified the method recited in claim 1 ofPat_888 to further include to generate a plurality of transfer functions to determine relationships between the material property values assigned to the plurality of 3D volume elements and a plurality of desired AM print parameter sets, and to determine the assignment based on the transfer functions. Therefore, claim 1 of the instant application is unpatentable over claim 1 of Pat_888 in view of Woytowitz. 

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of Pat_888 in view of Woytowitz. 
Table has been created below to compare claim 3 of the instant application and claim 2 of the Pat_888.
Instant application 
Pat_888
 3.	The method of claim 1, wherein the model of the part uses, as inputs to the model, boundary conditions and material properties for the part.		

2. The method of claim 1, wherein the load analysis on the model of the part uses, as inputs to the load analysis, boundary conditions and material properties for the part.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 2 of Pat_888 teaches all the additional limitations of claim 3 of the instant application. Therefore, claim 3 of the instant application is unpatentable over claim 2 of Pat_888 in view of Woytowitz.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of Pat_888 in view of Woytowitz. 
Table has been created below to compare claim 4 of the instant application and claim 3 of the Pat_888.
Instant application 
Pat_888
 4.	The method of claim 1, wherein the determined material property value is a predicted life-cycle for one of the plurality of regions of the part represented by one of the plurality of 3D elements to which the determined material property value is assigned.		

3. The method of claim 1, wherein the determined material property value is a predicted life-cycle for one of the plurality of regions of the part represented by one of the plurality of 3D volume elements to which it is assigned.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 3 of Pat_888 teaches all the additional limitations of claim 4 of the instant application. Therefore, claim 4 of the instant application is unpatentable over claim 3 of Pat_888 in view of Woytowitz.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of Pat_888 in view of Woytowitz. 
Table has been created below to compare the claims of the instant application and of the Pat_888.
Instant application 
Pat_888
 5.	The method of claim 1, wherein each of the plurality of 3D volume elements includes at least one of a voxel or a plurality of voxels.
4. The method of claim 1, wherein each of the plurality of 3D volume elements includes at least one of a voxel or a plurality of voxels.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, the claim of Pat_888 teaches all the additional limitations of the claim of the instant application. Therefore, claim 5 of the instant application is unpatentable over claim 4 of Pat_888 in view of Woytowitz.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of Pat_888 in view of Woytowitz. 
Table has been created below to compare the claims of the instant application and of the Pat_888.
Instant application 
Pat_888
 6.	The method of claim 1, wherein the determination of the assignment of one of the plurality of different AM print parameter sets to each of the plurality of 3D volume elements is based on at least one of a design requirement for the part or a material response characteristic for the part.
5. The method of claim 1, wherein the determination of the assignment of one of the plurality of different AM print parameter sets to each of the plurality of 3D volume elements is based on at least one of a design requirement for the part, the output of the load analysis, or at least one of a material response characteristic for the part.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, the claim of Pat_888 teaches all the additional limitations of the claim of the instant application. Therefore, claim 6 of the instant application is unpatentable over claim 5 of Pat_888 in view of Woytowitz.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of Pat_888 in view of Woytowitz. 
Table has been created below to compare the claims of the instant application and of the Pat_888.
Instant application 
Pat_888
7.	The method of claim 1, wherein each of the plurality of regions forming the part complies with a design requirement for the part.
6. The method of claim 1, wherein each of the plurality of regions forming the generated part complies with a design requirement for the part.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, the claim of Pat_888 teaches all the additional limitations of the claim of the instant application. Therefore, claim 7 of the instant application is unpatentable over claim 6 of Pat_888 in view of Woytowitz.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of Pat_888 in view of Woytowitz. 
Table has been created below to compare the claims of the instant application and of the Pat_888.
Instant application 
Pat_888
8.	The method of claim 1, wherein at least one of the determining of the material property value or the determining of the assignment is performed iteratively after an initial performance of the assignment of one of the plurality of different AM print parameter sets to each of the plurality of 3D volume elements.
7. The method of claim 1, wherein at least one of the executing of the load analysis, the determining of the material property value, or the determining of the assignment is performed iteratively after an initial performance of the assignment of one of the plurality of different AM print parameter sets to each of the plurality of 3D volume elements.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, the claim of Pat_888 teaches all the additional limitations of the claim of the instant application. Therefore, claim 8 of the instant application is unpatentable over claim 7 of Pat_888 in view of Woytowitz.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Pat_888 in view of Woytowitz.  
Table has been created below to compare the claims of the instant application and of the Pat_888.
Instant application 
Pat_888
 9.	A system comprising:
at least one memory; 
instructions in the system; and
one or more processors to execute the instructions to:





determine a representation of a model of a part as a plurality of discrete three-dimensional (3D) volume elements, the part including a plurality of regions;





determine a material property value to assign to each of the plurality of 3D volume elements, wherein the material property values assigned to the plurality of 3D volume elements are classified into a predetermined number of bins that correspond to a plurality of different additive manufacturing (AM) print parameter sets;


generate a plurality of transfer functions to determine relationships between the material property values assigned to the plurality of 3D volume elements and a plurality of desired AM print parameter sets;

automatically determine based on the plurality of transfer functions, an assignment of one of the plurality of different AM print parameter sets to each of the plurality of 3D volume elements; and


















validate the determined assignments of the plurality of different AM print parameter sets for the plurality of 3D volume elements based on the plurality of transfer functions.		






9. A system comprising:
a memory storing processor-executable instructions; and one or more processors to execute the processor-executable instructions to:

execute a load analysis on a model of a part to emulate a load on each of a plurality of regions of the part;

determine a representation of the model of the part as a plurality of discrete three-dimensional (3D) volume elements;


adjust sizes of the plurality of 3D volume elements based on a desired level of granularity;

determine, based on an output of the load analysis, a material property value to assign to each of the plurality of 3D volume elements, wherein the material property values assigned to the plurality of 3D volume elements are classified into a predetermined number of bins that correspond to a plurality of different additive manufacturing (AM) print parameter sets;






automatically determine, based on the material property value assigned to each of the plurality of 3D volume elements, an assignment of one of the plurality of different AM print parameter sets to each of the plurality of 3D volume elements;
save a record of the determined assignments of the plurality of AM print parameter sets to each of the plurality of 3D volume elements;
transmit the record of the determined assignments of the plurality of different AM print parameter sets to each of the plurality of 3D volume elements to an AM controller, the AM controller to control an AM system to generate the part based on the model of the part and the determined assignments of the plurality of different AM print parameter sets to each of the plurality of 3D volume elements, the generated part to be built with the determined assignments of the plurality of different AM print parameter sets in a single build;

validate the determined assignments of the plurality of different AM print parameter sets for the plurality of 3D volume elements; and

adjust, in response to at least one of the determined assignments of the plurality of different AM print parameter sets for the plurality of 3D volume elements not being valid, the AM print parameter sets for at least one of the plurality of 3D volume elements during the single build.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 9 of Pat_888 teaches all the limitations of claim 9 of the instant application except to generate a plurality of transfer functions to determine relationships between the material property values assigned to the plurality of 3D volume elements and a plurality of desired AM print parameter sets. However, Woytowitz teaches in [0055]: “At operation 103, the tool path may be generated based on structural strength information of the object to be printed derived from the input model, FEA analysis and/or topology of the object based on initial topology optimization. The toolpath can be generated through additive FEA and further optimized at operation 104. At a first iteration, the tool path generated by operation 103 may be an initial tool path. At operation 104, the initial tool path may be optimized by varying one or more toolpath parameters such as a raster angle of a layer, an infill density, a layer orientation, a perimeter thickness, a thickness of layer, or other geometric parameters, and/or fiber orientation to yield the tool path for the 3D-printer for printing the 3D object ….one or more parameters of the tool path may be adjusted based at least in part on adjusting strain-energy density across a plurality of regions of the 3D object or the model of the 3D object”. This teaches to generate tool path parameters based on the strain-energy density for the plurality of regions. This inherently teaches to generate relationships/(transfer functions) between the strain-energy density values assigned to the plurality of 3D volume elements and the desired corresponding tool path parameter sets. It would have been obvious to one of ordinary skill in the art, at the time of invention, to have modified the system recited in claim 1 ofPat_888 to further include to generate a plurality of transfer functions to determine relationships between the material property values assigned to the plurality of 3D volume elements and a plurality of desired AM print parameter sets, and to determine the assignment based on the transfer functions. Therefore, claim 9 of the instant application is unpatentable over claim 9 of Pat_888 in view of Woytowitz. 

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of Pat_888 in view of Woytowitz. 
Table has been created below to compare the claims of the instant application and of the Pat_888.
Instant application 
Pat_888
 11.	The system of claim 9, wherein the model of the part uses, as inputs to the model, boundary conditions and material properties for the part.
10. The system of claim 9, wherein the load analysis on the model of the part uses, as inputs to the load analysis, boundary conditions and material properties for the part.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, the claim of Pat_888 teaches all the additional limitations of the claim of the instant application. Therefore, claim 11 of the instant application is unpatentable over claim 10 of Pat_888 in view of Woytowitz.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of Pat_888 in view of Woytowitz. 
Table has been created below to compare the claims of the instant application and of the Pat_888.
Instant application 
Pat_888
 12.	The system of claim 9, wherein the determined material property value is a predicted life-cycle for one of the plurality of regions of the part represented by one of the plurality of 3D elements to which the determined material property value is assigned.
11. The system of claim 9, wherein the determined material property value is a predicted life-cycle for one of the plurality of regions of the part represented by one of the plurality of 3D volume elements to which it is assigned.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, the claim of Pat_888 teaches all the additional limitations of the claim of the instant application. Therefore, claim 12 of the instant application is unpatentable over claim 11 of Pat_888 in view of Woytowitz.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of Pat_888 in view of Woytowitz. 
Table has been created below to compare the claims of the instant application and of the Pat_888.
Instant application 
Pat_888
 13.	The system of claim 9, wherein each of the plurality of 3D volume elements includes at least one of a voxel or a plurality of voxels.
12. The system of claim 9, wherein each of the plurality of 3D volume elements includes at least one of a voxel or a plurality of voxels.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, the claim of Pat_888 teaches all the additional limitations of the claim of the instant application. Therefore, claim 13 of the instant application is unpatentable over claim 12 of Pat_888 in view of Woytowitz.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of Pat_888 in view of Woytowitz. 
Table has been created below to compare the claims of the instant application and of the Pat_888.
Instant application 
Pat_888
 14.	The system of claim 9, wherein the determination of the assignment of one of the plurality of different AM print parameter sets to each of the plurality of 3D volume elements is based on at least one of a design requirement for the part or a material response characteristic for the part.
13. The system of claim 9, wherein the determination of the assignment of one of the plurality of different AM print parameter sets to each of the plurality of 3D volume elements is based on at least one of a design requirement for the part, the output of the load analysis, or at least one of a material response characteristic for the part.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, the claim of Pat_888 teaches all the additional limitations of the claim of the instant application. Therefore, claim 14 of the instant application is unpatentable over claim 13 of Pat_888 in view of Woytowitz.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Pat_888 in view of Woytowitz. 
Table has been created below to compare the claims of the instant application and of the Pat_888.
Instant application 
Pat_888
 15.	The system of claim 9, wherein each of the plurality of regions forming the generated part complies with a design requirement for the part.
14. The system of claim 9, wherein each of the plurality of regions forming the generated part complies with a design requirement for the part.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, the claim of Pat_888 teaches all the additional limitations of the claim of the instant application. Therefore, claim 15 of the instant application is unpatentable over claim 14 of Pat_888 in view of Woytowitz.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of Pat_888 in view of Woytowitz. 
Table has been created below to compare the claims of the instant application and of the Pat_888.
Instant application 
Pat_888
 16.	The system of claim 9, wherein at least one of the determining of the material property value or the determining of the assignment is performed iteratively after an initial performance of the assignment of one of the plurality of different AM print parameter sets to each of the plurality of 3D volume elements.
15. The system of claim 9, wherein at least one of the executing of the load analysis and the determining of the material property value, or the determining of the assignment is performed iteratively after an initial performance of the assignment of one of the plurality of different AM print parameter sets to each of the plurality of 3D volume elements.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, the claim of Pat_888 teaches all the additional limitations of the claim of the instant application. Therefore, claim 16 of the instant application is unpatentable over claim 15 of Pat_888 in view of Woytowitz.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of Pat_888 in view of Woytowitz.  
Table has been created below to compare the claims of the instant application and of the Pat_888.
Instant application 
Pat_888
17.	A non-transitory computer-readable storage medium to store instructions that, when executed by a computer processor, cause the computer processor to:





determine a representation of a model of a part as a plurality of discrete three- dimensional (3D) volume elements, the part including a plurality of regions;

determine a material property value to assign to each of the plurality of 3D volume elements, wherein the material property values assigned to the plurality of 3D volume elements are classified into a predetermined number of bins that correspond to a plurality of different additive manufacturing (AM) print parameter sets;


generate a plurality of transfer functions to determine relationships between the material property values assigned to the plurality of 3D volume elements and a plurality of desired AM print parameter sets;

automatically determine based on the plurality of transfer functions, an assignment of one of the plurality of different AM print parameter sets to each of the plurality of 3D volume elements; and


















validate the determined assignments of the plurality of different AM print parameter sets for the plurality of 3D volume elements based on the plurality of transfer functions.


17. A non-transitory computer-readable medium storing instructions that, when executed by a computer processor, cause the computer processor to:

execute a load analysis on a model of a part to emulate a load on each of a plurality of regions of the part;

determine a representation of the model of the part as a plurality of discrete three-dimensional (3D) volume elements;
adjust sizes of the plurality of 3D volume elements based on a desired level of granularity;
determine, based on an output of the load analysis, a material property value to assign to each of the plurality of 3D volume elements, wherein the material property values assigned to the plurality of 3D volume elements are classified into a predetermined number of bins that correspond to a plurality of different additive manufacturing (AM) print parameter sets;







automatically determine, based on the material property value assigned to each of the plurality of 3D volume elements, an assignment of one of the plurality of different AM print parameter sets to each of the plurality of 3D volume elements;
save a record of the determined assignments of the plurality of AM print parameter sets to each of the plurality of 3D volume elements;
transmit the record of the determined assignments of the plurality of different AM print parameter sets to each of the plurality of 3D volume elements to an AM controller, the AM controller to control an AM system to generate the part based on the model of the part and the determined assignments of the plurality of different AM print parameter sets to each of the plurality of 3D volume elements, the generated part to be built with the determined assignments of the plurality of different AM print parameter sets in a single build;

validate the determined assignments of the plurality of different AM print parameter sets for the plurality of 3D volume elements; and


adjust, in response to at least one of the determined assignments of the plurality of different AM print parameter sets for the plurality of 3D volume elements not being valid, the AM print parameter sets for at least one of the plurality of 3D volume elements during the single build.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 17 of Pat_888 teaches all the limitations of claim 17 of the instant application except to generate a plurality of transfer functions to determine relationships between the material property values assigned to the plurality of 3D volume elements and a plurality of desired AM print parameter sets. However, Woytowitz teaches in [0055]: “At operation 103, the tool path may be generated based on structural strength information of the object to be printed derived from the input model, FEA analysis and/or topology of the object based on initial topology optimization. The toolpath can be generated through additive FEA and further optimized at operation 104. At a first iteration, the tool path generated by operation 103 may be an initial tool path. At operation 104, the initial tool path may be optimized by varying one or more toolpath parameters such as a raster angle of a layer, an infill density, a layer orientation, a perimeter thickness, a thickness of layer, or other geometric parameters, and/or fiber orientation to yield the tool path for the 3D-printer for printing the 3D object ….one or more parameters of the tool path may be adjusted based at least in part on adjusting strain-energy density across a plurality of regions of the 3D object or the model of the 3D object”. This teaches to generate tool path parameters based on the strain-energy density for the plurality of regions. This inherently teaches to generate relationships/(transfer functions) between the strain-energy density values assigned to the plurality of 3D volume elements and the desired corresponding tool path parameter sets. It would have been obvious to one of ordinary skill in the art, at the time of invention, to have modified the non-transitory computer-readable storage medium recited in claim 1 ofPat_888 to further include to generate a plurality of transfer functions to determine relationships between the material property values assigned to the plurality of 3D volume elements and a plurality of desired AM print parameter sets, and to determine the assignment based on the transfer functions. Therefore, claim 17 of the instant application is unpatentable over claim 17 of Pat_888 in view of Woytowitz. 

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of Pat_888 in view of Woytowitz. 
Table has been created below to compare the claims of the instant application and of the Pat_888.
Instant application 
Pat_888
 19.	The medium of claim 17, wherein the determined material property value is a predicted life-cycle for one of the plurality of regions of the part represented by one of the plurality of 3D elements to which the determined material property value is assigned.
18. The medium of claim 17, wherein the determined material property value is a predicted life-cycle for one of the plurality of regions of the part represented by one of the plurality of 3D volume elements to which it is assigned.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, the claim of Pat_888 teaches all the additional limitations of the claim of the instant application. Therefore, claim 19 of the instant application is unpatentable over claim 18 of Pat_888 in view of Woytowitz.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of Pat_888 in view of Woytowitz. 
Table has been created below to compare the claims of the instant application and of the Pat_888.
Instant application 
Pat_888
20.	The medium of claim 17, wherein at least one of the determining of the material property value or the determining of the assignment is performed iteratively after an initial performance of the assignment of one of the plurality of different AM print parameter sets to each of the plurality of 3D volume elements.
7. The method of claim 1, wherein at least one of the executing of the load analysis, the determining of the material property value, or the determining of the assignment is performed iteratively after an initial performance of the assignment of one of the plurality of different AM print parameter sets to each of the plurality of 3D volume elements.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, 7 claim of Pat_888 teaches a method comprising operational steps conducted by the computer according to the instructions stored in the non-transitory computer-readable storage medium of claim 20 of the instant application with patentably the same limitations. Therefore, claim 20 of the instant application is unpatentable over claim 7 of Pat_888 in view of Woytowitz.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Regarding claim 1,
Step 1: The claim  recites a method, which belongs to the statutory categories of invention.
	Step 2A Prong One: The claim recites limitations “determining a representation of a model of a part as a plurality of discrete three-dimensional (3D) volume elements, the part including a plurality of regions; determining  a material property value to assign to each of the plurality of 3D volume elements, wherein the material property values assigned to the plurality of 3D volume elements are classified into a predetermined number of bins that correspond to a plurality of different additive manufacturing (AM) print parameter sets; generating a plurality of transfer functions to determine relationships between the material property values assigned to the plurality of 3D volume elements and a plurality of desired AM print parameter sets; determining based on the plurality of transfer functions, an assignment of one of the plurality of different AM print parameter sets to each of the plurality of 3D volume elements; and validating the determined assignments of the plurality of different AM print parameter sets for the plurality of 3D volume elements based on the plurality of transfer functions”. These limitations fall into the “mental process” group of abstract ideas because the recited determination/generation/validation are simple enough that they can be practically performed in a human mind. A human being can, with a help of using pen, paper and/or a calculator, build/draw a 3D model of a part, determine an surface area and an inner area for the part wherein the surface area is assigned to be made using high density material and the inner area is assigned to be made using low density area, determine and generate the relationship/(transfer function) between the surface/inner area and high/low material density, determine/choose different print parameters assigned to the surface or inner area to generate high or low density, and review/validate the assignments of the print parameters to make sure everything is right before starting the printing. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation.
	Step 2A Prong Two: Besides the abstract ideas, the claim recites additional element “using a processor”. The processor is recited at such a high level of generality (no details whatsoever are provided other than that it is a generic processor) that it represents no more than mere instructions to apply the judicial exceptions on a processor. As such, it is viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a processor. This additional element does not integrate the recited judicial exceptions into a practical application.
	Step 2B: As recited above, the additional element “using a processor” is just an attempt to apply the judicial exceptions using a processor. It is at best the equivalent of merely adding the words “apply it” to the judicial exceptions. Mere instructions to apply judicial exceptions cannot provide an inventive concept and cannot amount to significantly more.
	Therefore, claim 1 is directed to abstract idea without significantly more, and it not patent eligible. 

Regarding claim 2, claim 2 depends on claim 1 and recites additional element “the plurality of desired AM print parameter sets include an existing library of parameters including at least one of a tensile strength, a surface roughness, a density, a low cycle fatigue value, a creep, an oxidation resistance, or a crack propagation resistance”, which can be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to a technological environment, and does not integrate the judicial exceptions into a practical application. The mere linking the use of the judicial exceptions to a technological environment does not provide an inventive concept.

Regarding claim 3, claim 3 depends on claim 1 and recites additional limitation “wherein the model of the part uses, as inputs to the model, boundary conditions and material properties for the part”. This additional limitation further limits the judicial exception of “determining a representation of a model” recited before, and can be viewed as a part of the recited mental process. A human being can consider the boundary conditions and the material properties when determining the model for the part. Therefore, this additional limitation also falls into the “mental process” group of abstract ideas.

Regarding claim 4, claim 4 depends on claim 1 and recites additional element “wherein the determined material property value is a predicted life-cycle for one of the plurality of regions of the part represented by one of the plurality of 3D elements to which the determined material property value is assigned”, which can be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to a field of use for a predicted life-cycle, and does not integrate the judicial exceptions into a practical application. The mere linking the use of the judicial exceptions to a technological environment does not provide an inventive concept.

Regarding claim 5, claim 5 depends on claim 1 and recites additional limitation “wherein each of the plurality of 3D volume elements includes at least one of a voxel or a plurality of voxels”. This additional limitation further limits the judicial exception of “determining a representation of a model” recited before, and can be viewed as a part of the recited mental process. A human being can view the 3D model contains one or more voxels when determining the model for the part. Therefore, this additional limitation also falls into the “mental process” group of abstract ideas.

Regarding claim 6, claim 6 depends on claim 1 and recites additional limitation “wherein the determination of the assignment of one of the plurality of different AM print parameter sets to each of the plurality of 3D volume elements is based on at least one of a design requirement for the part or a material response characteristic for the part”. This additional limitation further limits the judicial exception of “determining an assignment of one of the plurality of different AM print parameter sets” recited before, and can be viewed as a part of the recited mental process. A human being can make sure to meet a design requirement when determining the assignment for the part. Therefore, this additional limitation also falls into the “mental process” group of abstract ideas.

Regarding claim 7, claim 7 depends on claim 1 and recites additional limitation “wherein each of the plurality of regions forming the part complies with a design requirement for the part”. This additional limitation further limits the judicial exceptions recited before, and can be viewed as a part of the recited mental process. A human being can make sure each of the regions forming the part to meet a design requirement when making the determinations/validation. Therefore, this additional limitation also falls into the “mental process” group of abstract ideas.

Regarding claim 8, claim 8 depends on claim 1 and recites additional limitation “wherein at least one of the determining of the material property value or the determining of the assignment is performed iteratively after an initial performance of the assignment of one of the plurality of different AM print parameter sets to each of the plurality of 3D volume elements”. This additional limitation further limits the judicial exception of “determining an assignment of one of the plurality of different AM print parameter sets” recited before, and can be viewed as a part of the recited mental process. A human being can iteratively perform the determining when determining the assignment for the part, to make sure the result is optimzed. Therefore, this additional limitation also falls into the “mental process” group of abstract ideas.

Regarding claim 9,
Step 1: The claim  recites a system, which is an apparatus and belongs to the statutory categories of invention.
	Step 2A Prong One: The claim recites limitations “determine a representation of a model of a part as a plurality of discrete three-dimensional (3D) volume elements, the part including a plurality of regions; determine a material property value to assign to each of the plurality of 3D volume elements, wherein the material property values assigned to the plurality of 3D volume elements are classified into a predetermined number of bins that correspond to a plurality of different additive manufacturing (AM) print parameter sets; generate a plurality of transfer functions to determine relationships between the material property values assigned to the plurality of 3D volume elements and a plurality of desired AM print parameter sets; determine based on the plurality of transfer functions, an assignment of one of the plurality of different AM print parameter sets to each of the plurality of 3D volume elements; and validate the determined assignments of the plurality of different AM print parameter sets for the plurality of 3D volume elements based on the plurality of transfer functions”. These limitations fall into the “mental process” group of abstract ideas because the recited determination/generation/validation are simple enough that they can be practically performed in a human mind. A human being can, with a help of using pen, paper and/or a calculator, build/draw a 3D model of a part, determine an surface area and an inner area for the part wherein the surface area is assigned to be made using high density material and the inner area is assigned to be made using low density area, determine and generate the relationship/(transfer function) between the surface/inner area and high/low material density, determine/choose different print parameters assigned to the surface or inner area to generate high or low density, and review/validate the assignments of the print parameters to make sure everything is right before starting the printing. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation.
	Step 2A Prong Two: Besides the abstract ideas, the claim recites additional elements “memory”, “instructions” and “processors”. These elements are recited at such a high level of generality (no details whatsoever are provided other than that they are generic processors and generic memory storing instructions) that they represent no more than mere instructions to apply the judicial exceptions on processors using instructions stored in a memory. As such, they are viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of using processors with a memory. These additional elements do not integrate the recited judicial exceptions into a practical application.
	Step 2B: As recited above, the additional elements ““memory”, “instructions” and “processors” are just an attempt to apply the judicial exceptions using processors with a memory. It is at best the equivalent of merely adding the words “apply it” to the judicial exceptions. Mere instructions to apply judicial exceptions cannot provide an inventive concept and cannot amount to significantly more.
	Therefore, claim 9 is directed to abstract idea without significantly more, and it not patent eligible. 

Claims 10-16 recite a system to conduct the operation steps in the method of claims 2-8 respectively with patentably the same limitations. Therefore, claims 10, 11, 12, 13, 14, 15 and 16 are rejected for the same reason recited in the rejection of claims 2, 3, 4, 5, 6, 7 and 8 respectively.

Regarding claim 17,
Step 1: The claim recites a non-transitory computer-readable storage medium, which is an apparatus and belongs to the statutory categories of invention.
	Step 2A Prong One: The claim recites limitations “determine a representation of a model of a part as a plurality of discrete three-dimensional (3D) volume elements, the part including a plurality of regions; determine a material property value to assign to each of the plurality of 3D volume elements, wherein the material property values assigned to the plurality of 3D volume elements are classified into a predetermined number of bins that correspond to a plurality of different additive manufacturing (AM) print parameter sets; generate a plurality of transfer functions to determine relationships between the material property values assigned to the plurality of 3D volume elements and a plurality of desired AM print parameter sets; determine based on the plurality of transfer functions, an assignment of one of the plurality of different AM print parameter sets to each of the plurality of 3D volume elements; and validate the determined assignments of the plurality of different AM print parameter sets for the plurality of 3D volume elements based on the plurality of transfer functions”. These limitations fall into the “mental process” group of abstract ideas because the recited determination/generation/validation are simple enough that they can be practically performed in a human mind. A human being can, with a help of using pen, paper and/or a calculator, build/draw a 3D model of a part, determine an surface area and an inner area for the part wherein the surface area is assigned to be made using high density material and the inner area is assigned to be made using low density area, determine and generate the relationship/(transfer function) between the surface/inner area and high/low material density, determine/choose different print parameters assigned to the surface or inner area to generate high or low density, and review/validate the assignments of the print parameters to make sure everything is right before starting the printing. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation.
	Step 2A Prong Two: Besides the abstract ideas, the claim recites additional elements “storage medium”, “instructions” and “processor”. These elements are recited at such a high level of generality (no details whatsoever are provided other than that they are a generic processor and generic storage memory storing instructions) that they represent no more than mere instructions to apply the judicial exceptions on a processor using instructions stored in a storage medium. As such, they are viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of using a processor with a storage medium. These additional elements do not integrate the recited judicial exceptions into a practical application.
	Step 2B: As recited above, the additional elements ““storage medium”, “instructions” and “processor” are just an attempt to apply the judicial exceptions using a processor with a storage medium storing instructions. It is at best the equivalent of merely adding the words “apply it” to the judicial exceptions. Mere instructions to apply judicial exceptions cannot provide an inventive concept and cannot amount to significantly more.
	Therefore, claim 17 is directed to abstract idea without significantly more, and it not patent eligible. 

Claims 18, 19 and 20 recite a non-transitory computer-readable medium storing instructions to conduct the operation steps in the method of claims 2, 4 and 8 respectively with patentably the same limitations. Therefore, claims 18, 19 and 20 are rejected for the reason recited in the rejection of claims 2, 4 and 8 respectively.

To overcome above 101 rejections, Applicant is suggested to add following limitation or its equivalent to the independent claims:
“wherein an AM printer generates the part based on the determined assignments of the plurality of different AM print parameter sets to each of the plurality of 3D volume elements”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Woytowitz (US 2020/0156323 A1, hereinafter as “Woytowitz”) in view of Koehler (US 2020/0086386 A1, hereinafter as “Koehler”). 
Regarding claim 1, Woytowitz teaches:
A method comprising:
determining, using a processor, a representation of a model of a part as a plurality of discrete three-dimensional (3D) volume elements, the part including a plurality of regions (FIG. 1 and [0040]: “the processing a computer model of the 3D object comprises using finite element analysis (FEA) to generate the strength or the stress profile… the computer model and the strength or the stress profile may be used to obtain the topology of the 3D object.  the topology may be obtained on an isotropic or anisotropic 3D object corresponding to the 3D object from the computer model. The topology may comprise solid and void regions. In some cases, the topology can comprise only solid and void regions. In other cases, the topology may comprise regions that are not solid or void. The topology can comprise regions of various densities”; And [0046-0047]: “Referring to FIG. 1, an input model (e.g. 3D model) can be loaded into the methods or systems disclosed herein. … an initial finite element analysis and topology optimization 102 may be performed. Finite element analysis (FEA) can be used to calculate the structural strength of the input model and the results of the FEA may be further used to optimize the topology of the input model”);
determining, using the processor, a material property value (strain-energy density)  to assign to each of the plurality of 3D volume elements ([0051]: “the SIMP method may perform sequential finite element analyses while updating individual element strain-energy densities. In contrast to the "black and white" topology, a variable strain-energy density may be obtained by using a different the material interpolation scheme. For instance, in the areas or regions where the strain-energy density is low (e.g., below a pre-determined threshold), the material density may be reduced”. This teaches to determine strain-energy density to assign to each of the 3D model volume elements), 
generating, using the processor, a plurality of transfer functions to determine relationships between the material property values assigned to the plurality of 3D volume elements and a plurality of desired AM print parameter sets (Since the claim does not include any details about the “transfer functions”, therefore the “transfer functions” can be construed as any relationships between the material property values and the AM print parameter sets.  Woytowitz teaches in [0055]: “At operation 103, the tool path may be generated based on structural strength information of the object to be printed derived from the input model, FEA analysis and/or topology of the object based on initial topology optimization. The toolpath can be generated through additive FEA and further optimized at operation 104. At a first iteration, the tool path generated by operation 103 may be an initial tool path. At operation 104, the initial tool path may be optimized by varying one or more toolpath parameters such as a raster angle of a layer, an infill density, a layer orientation, a perimeter thickness, a thickness of layer, or other geometric parameters, and/or fiber orientation to yield the tool path for the 3D-printer for printing the 3D object ….one or more parameters of the tool path may be adjusted based at least in part on adjusting strain-energy density across a plurality of regions of the 3D object or the model of the 3D object”. This teaches to generate tool path parameters based on the strain-energy density for the plurality of regions. This inherently teaches to generate relationships/(transfer functions) between the strain-energy density values assigned to the plurality of 3D volume elements and the desired corresponding tool path parameter sets);
automatically determining ([0038]: “two or more among processing a computer model of the 3D object, generation of the 3D printer tool path, simulation of printing the 3D object, analysis of the simulated 3D object, and generation of printing instructions may be performed automatically without involvement of a user), using the processor and based on the plurality of transfer functions, an assignment of one of the plurality of different AM print parameter sets to each of the plurality of 3D volume elements (as recited above, the tool path parameters are assigned to the corresponding plurality of 3D volume elements based on the strain-energy density for the corresponding plurality of regions); and
validating, using the processor, the determined assignments of the plurality of different AM print parameter sets for the plurality of 3D volume elements based on the plurality of transfer functions (Woytowitz teaches, in FIG. 3 and paragraph [0054] which are FIG. 3 and paragraph [0049] respectively in Woytowitz’s provisional application, that “If there is no change or the change is less than a predetermined threshold the initial topology may be optimized and the process flow 300 may end. If the change in Pe is greater than a predetermined threshold, e.g., 0.01 or 0.001, the system and methods may repeat operations 302, 303, 304, and 305 until the change is below a predetermined threshold and/or another stopping criterion is met”. This teaches to adjust the initially determined parameters if the parameters are considered invalid, i.e., when the strain-energy density has not reached a predetermined threshold. Since the tool path parameters are related to the strain-energy density through their relationships/(transfer functions), this actually teaches to validate the tool path parameters before using them to print the 3D object).
Woytowitz teaches all the limitations except that the material property values assigned to the plurality of 3D volume elements are classified into a predetermined number of bins that correspond to a plurality of different additive manufacturing (AM) print parameter sets.
However, Koehler teaches in an analogous art: 
the material property values assigned to the plurality of 3D volume elements are classified into a predetermined number of bins that correspond to a plurality of different additive manufacturing (AM) print parameter sets (FIG. 6 and [0067]: “FIG. 6 shows a front view of another wedge type golf club head 600 fabricated as a single monolithic material using method 10 of FIG. 1, wherein the club head 600 includes at least four regions (610, 620, 630, and 640), each exhibiting different a different density. The club head 600 also includes a sole 650, a ball-striking face 660, a hosel 670, and a toe/topline 690”. Koehler teaches the material density values assigned to a golf club head 600 are classified into 4 bines. Each bin has different density which corresponds to a different AM print parameter set).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Woytowitz based on the teaching of Koehler, to make the method wherein the material property values assigned to the plurality of 3D volume elements are classified into a predetermined number of bins that correspond to a plurality of different additive manufacturing (AM) print parameter sets. One of ordinary skill in the art would have been motivated to do this modification since it can help achieve “improved performance characteristics”, as Koehler teaches in [0028]. 

Regarding claim 2, Woytowitz-Koehler teach all the limitations of claim 1.
Woytowitz further teaches:
the plurality of desired AM print parameter sets include an existing library of parameters (FIG. 1 and [0046]: “Material properties can be applied to the input model, in some cases, from the pre-created material library with multiple materials 101”. This teaches the AM print parameter sets include existing material library including parameters of materials used to print) including at least one of a tensile strength (Table 1 includes material tensile strengths when printed at different directions, and this teaches the material library includes tensile strength parameters of the printing material), a surface roughness, a density ([0055]: “At operation 104, the initial tool path may be optimized by varying one or more toolpath parameters such as …, an infill density, .., or other geometric parameters”), a low cycle fatigue value, a creep, an oxidation resistance, or a crack propagation resistance.

Regarding claim 3, Woytowitz-Koehler teach all the limitations of claim 1.
Woytowitz further teaches:
the model of the part uses, as inputs to the model, boundary conditions ([0044]: “processing the computer model of the 3D object may comprise analyzing an initial finite element mesh representing the 3D object with loads and/or boundary conditions …”) and material properties ([0046]: “Material properties can be applied to the input model”) for the part.

Regarding claim 5, Woytowitz-Koehler teach all the limitations of claim 1.
Woytowitz further teaches:
each of the plurality of 3D volume elements includes at least one of a voxel or a plurality of voxels ([0043]: “processing the computer model of the 3D object may comprise generating a 3D orthotropic stress-strain matrix for a plurality of elements of the 3D object”. The elements of the 3D object comprise a plurality of voxels).

Regarding claim 6, Woytowitz-Koehler teach all the limitations of claim 1.
Woytowitz further teaches:
the determination of the assignment of one of the plurality of different AM print parameter sets to each of the plurality of 3D volume elements is based on at least one of a design requirement for the part ([0043]: “processing the computer model of the 3D object further comprises processing the design specifications of the 3D object. The design specifications may comprise a load and/or a boundary condition”) or a material response characteristic for the part.

Regarding claim 7, Woytowitz-Koehler teach all the limitations of claim 1.
Woytowitz further teaches:
each of the plurality of regions forming the generated part complies with a design requirement for the part ([0043]: “The design specifications may comprise a load and/or a boundary condition”; and [0055]: “The tool path optimization may also optimize the orientation of the material being deposited to minimize deformation and stresses in the part based on the loading requirements. … operation 104 can include adjusting the strain-energy density across a plurality of regions of the 3D object until a stopping criterion may be met, thereby yielding substantial uniformity in the strain-energy density across the plurality of regions”. These teach that the generated part complies with its design requirement).

Regarding claim 8, Woytowitz-Koehler teach all the limitations of claim 1.
Woytowitz further teaches:
at least one of the determining of the material property value or the determining of the assignment is performed iteratively after an initial performance of the assignment of one of the plurality of different AM print parameter sets to each of the plurality of 3D volume elements (FIG. 1 and [0055]: “The toolpath can be generated through additive FEA and further optimized at operation 104. At a first iteration, the tool path generated by operation 103 may be an initial tool path. At operation 104, the initial tool path may be optimized by varying one or more toolpath parameters …”. This teaches the assignment of print parameters is performed iteratively after an initial assignment).

Claim 9 recites a system to conduct the operation steps in the method of claim 1 with patentably the same limitations. Therefore, claim 9 is rejected for the same reason recited in the rejection of claim 1.

Claims 10, 11, 13, 14, 15 and 16 recite a system to conduct the operation steps in the method of claims 2, 3, 5, 6, 7 and 8 respectively with patentably the same limitations. Therefore, claims 10, 11, 13, 14, 15 and 16 are rejected for the same reason recited in the rejection of claims 2, 3, 5, 6, 7 and 8 respectively.

Claim 17 recites a non-transitory computer-readable medium storing instructions to conduct the operation steps in the method of claim 1 with patentably the same limitations. Therefore, claim 17 is rejected for the reason recited in the rejection of claim 1.

Claims 18 and 20 recite a non-transitory computer-readable medium storing instructions to conduct the operation steps in the method of claims 2 and 8 respectively with patentably the same limitations. Therefore, claims 18 and 20 are rejected for the reason recited in the rejection of claims 2 and 8 respectively.

Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Woytowitz in view of Koehler, and in further view of Xue (US 2019/0321185 A1, hereinafter as “Xue”). 
Regarding claim 4, Woytowitz-Koehler teach all the limitations of claim 1, but they don’t teach the determined material property value is a predicted life-cycle for one of the plurality of regions of the part represented by one of the plurality of 3D volume elements to which the determined material property value is assigned.
However, Xue teaches in an analogous art that “fatigue strength is directly related to tensile stress, lower stress means for fatigue life” ([0071]).
Since Woytowitz teaches the material property is strain-energy density, which is related to fatigue life according to the teaching of Xue, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Woytowitz-Koehler based on the teaching of Xue, to make the method the determined material property value is a predicted life-cycle for one of the plurality of regions of the part represented by one of the plurality of 3D volume elements to which the determined material property value is assigned. One of ordinary skill in the art would have been motivated to do this modification in order to achieve “enhanced fatigue strength”, as Xue teaches in [0047]. 

Claim 12 recites a system to conduct the operation steps in the method of claim 4 with patentably the same limitations. Therefore, claim 12 is rejected for the same reason recited in the rejection of claim 4.

Claim 19 recites a non-transitory computer-readable medium storing instructions to conduct the operation steps in the method of claim 4 with patentably the same limitations. Therefore, claim 19 is rejected for the reason recited in the rejection of claim 4.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Goeing (US 2017/0120338 A1): teaches a 3D printer to print an object with multiple regions with different densities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192. The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES CAI/Examiner, Art Unit 2115